Opinión disidente del
Juez Asociado Señor Negrón García.
r — (
El memorando de costas presentado prematuramente carece de validez bajo la actual Regla 44.1(b) de Procedi-miento Civil. El caso de González v. Marvel, 58 D.P.R. 855 (1941), no tiene valor de precedente, como tampoco rige la situación de autos. Allí, el memorando fue radicado después de la parte haber obtenido a su favor una sentencia dictada y notificada por la Corte Suprema. La inmadurez procesal surgió antes de que se remitiera al foro de instancia el man-dato. A poco se examine, se percibirá que el enfoque jurídico a la sazón brindado, estaba fundado en la visión de que los tribunales tenían discreción para aceptar o rechazar tales memorandos. A esos efectos allí se reproduce la doctrina sentada en United P.R. Sugar Co. v. Sucn. Sánchez, 54 D.P.R. 174, 180 (1939), y se reitera el siguiente lenguaje:
*140Si, según se indica en el caso de Vicente v. Malavé, supra, el prorrogar cualquier término dentro del cual puede radicarse un memorándum de costas es cuestión que cae dentro de la sana discreción de la corte, entonces, a fortiori, parecería que la corte debe tener una discreción igualmente amplia, o a[u]n más amplia, al ser llamada a ejercitarla, para exonerar a una parte en un caso adecuado, de aquello que, al no procederse así, podría ser el resultado de una radicación prematura.
Al presente, la trayectoria jurisprudencial es distinta. Razones inspiradas en una sana política administrativa judicial han movido a este foro apelativo a aplicar con cierta rigurosidad los términos de las reglas forenses. Hoy se exige particular atención y cuidado de los funcionarios judiciales y abogados en cuanto al trámite del acto formal de archivo en autos de la copia de la notificación de la sentencia. Sánchez v. Municipio de Cayey, 94 D.P.R. 92, 99 (1967). También respecto a la juramentación del memorando de costas. Así, en Piñero v. Martinez Santiago, 104 D.P.R. 587 (1976) deses-timamos un memorando que no había sido debidamente juramentado y reiteramos que el término de diez días para presentarlo era fatal. Además, rechazamos la tesis de per-mitir su juramentación, transcurrido ese término, atri-buyéndole efectos nunc pro tune.
) — i I — I
En estricta lógica, la sentencia dictada es contraria al mandato y espíritu de la Regla 68.2 de Procedimiento Civil. Este precepto expresamente impide que el término para presentar un memorando sea prorrogado o reducido. Aquí se amplía el término para beneficio de un litigante precoz, sin que hubiese surgido la jurisdicción del tribunal a quo.
Finalmente, la decisión prescinde del texto de la propia sentencia del 2 de octubre de 1982, que sobre el particular aclaró: “Una vez se notifique la sentencia, la parte deman-dada radicará el correspondiente memorando de costas.”